Exhibit 10.19

 

Dover Downs Gaming Management Corporation

 

 

July 9, 2012

 

 

Daniel E. O’Leary

 

President

 

UG Entertainment, LLC

 

50 Upper Alabama Street

 

Suite 50

 

Atlanta, GA 30303

 

 

Re:      Amendment No. 4 (revised) to the Letter of Intent (“LOI”) dated
October 14, 2008

between Dover Downs Gaming Management Corp. and UG Entertainment, LLC

 

Dear Dan:

 

As we have discussed, below are two sections of the original LOI which the
parties have agreed to amend and restate as follows:

 

4.1          Exclusive Dealing.  Owner and Operator agree that upon execution of
this Letter of Intent, neither party nor their respective Affiliates will enter
into or continue any discussions or negotiations with any third parties relating
to the ownership, operation, development or management of the VLT Facility or
any other VLT facility within the Territory prior to October 14, 2013. 
Aderhold/O’Leary, LLC is deemed an Affiliate of Operator and joins in this
Amendment for the sole purpose of agreeing to be bound by this Section 4.1
whether or not either remains an Affiliate.

 

4.3          Non-Interest Bearing Loan.  Operator agrees to make a non-interest
bearing loan to Owner in an amount equal to five hundred thousand dollars
($500,000) in cash subject to the conditions set forth below, of which one
hundred, fifty thousand dollars ($150,000) has already been paid.  The balance
of three hundred, fifty thousand dollars ($350,000) shall be due and payable
upon the satisfaction of all conditions contained in the definitive Management
Agreement and the issuance of a license by the GLC to the Owner and Operator, if
required, for the operation of the VLT Facility.  If no Management Agreement is
entered into, the $150,000 on a pro rata basis with Owner’s out of pocket
expenses shall be refunded or converted to an equity investment at Owner’s
option.  The loan shall be repaid to the Operator out of available cash flow. 
Operator may opt to have the loan take the form of an equity investment
substantially as provided for in Section 2.12 and as agreed to by the parties. 
If said loan is not repaid by October 13, 2013 the $150,000 shall automatically
be converted to an equity investment unless otherwise agreed upon by both
parties in writing.

 

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please so indicate by executing the
enclosed copy and returning it to me.  Thank you.

 

 

DOVER DOWNS GAMING MANAGEMENT CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Sutor

 

 

Edward J. Sutor

 

 

President

 

Accepted and Agreed:

 

UG ENTERTAINMENT, LLC

 

 

 

 

 

 

By:

/s/ Daniel E. O’Leary

 

 

Daniel E. O’Leary

 

 

President

 

 

 

 

Date:

8-1-2012

 

 

 

 

 

ADERHOLD/O’LEARY, LLC

 

a Georgia limited liability company

 

 

 

 

By:

O’Leary, Inc., its sole manager

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel E. O’Leary

 

 

 

Daniel E. O’Leary, President

 

 

 

 

Date:

8-1-2012

 

 

2

--------------------------------------------------------------------------------